      Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 1 of 25 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 INDUSTRY XPERIENCE, LLC,

                Plaintiff,                        Case No.

 v.                                               Judge

 THE DANCE XPERIENCE,                             DEMAND FOR A JURY TRIAL

                Defendant.

                   COMPLAINT FOR TRADEMARK INFRINGEMENT

       For its complaint against Defendant The Dance Xperience (“Defendant”), Plaintiff

Industry Xperience, LLC (“Plaintiff”) alleges and states as follows:

                               PRELIMINARY STATEMENT

       This is an action for infringement of Plaintiff’s federally registered trademark INDUSTRY

XPERIENCE (Reg. No. 4,793,878) and common law trademark and trade dress associated with

the same mark under Section 32 of the Lanham Act, 15 U.S.C. § 1114, for unfair competition and

false designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), and for

substantial and related claims of trademark and trade dress infringement and unfair competition

under the statutory and common laws of the State of Illinois, all arising from Defendant’s use of

THE DANCE XPERIENCE, X logo, and associated trade dress in connection with education

services in the fields of dancing, acting, singing, and performing, in addition to various

merchandise. In particular, Plaintiff has asserted that Defendant’s use of its business name and

trade dress in connection with dance conventions and merchandise is likely to and has caused

consumer confusion. The following chart illustrates just a few examples of Plaintiff’s marks in

comparison to those of Defendant:
           Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 2 of 25 PageID #:1




 Feature                        Plaintiff                                   Defendant




   Logo




Use of Logo
on Websites
  / Trade
   Dress




    Plaintiff seeks permanent injunctive relief and an award of profits and actual damages, among

    other remedies, for Defendant’s unlawful conduct.

                                              PARTIES

            1.    Plaintiff Industry Xperience, LLC is a limited liability company organized and

    existing under the laws of the State of California, having a business address at 5505 Colfax

    Avenue, North Hollywood, California 91601.

            2.    Defendant The Dance Xperience is a corporation organized and existing under the

    laws of the State of California, having a business address at 10794 Los Vaqueros Circle,

    Los Alamitos, CA 90720.

                                   JURISDICTION AND VENUE

            3.    This action arises and is brought under the Trademark Act of 1946, commonly

    known as the Lanham Act, 15 U.S.C. § 1051, et seq., and Illinois common law.


                                                  2
       Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 3 of 25 PageID #:1




        4.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1338, 1367,

and 15 U.S.C. § 1121.

        5.     This Court has personal jurisdiction over Defendant because Defendant conducts

business in the State of Illinois and within this district, including providing dance convention

services, the advertising and sales of its services and merchandise through the Internet, and sales

of its merchandise in person to Illinois residents. It directs its marketing to Illinois consumers and

targets Illinois consumers with its infringing trademark and trade dress, including for events in

Illinois.

        6.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2), because a substantial

part of the events or omissions giving rise to the claim occurred in this district. Defendant has

knowingly committed tortious acts aimed at Plaintiff and is causing harm in this state and district,

and Defendant is subject to personal jurisdiction herein. Moreover, the damage to Plaintiff and

Plaintiff’s INDUSTRY XPERIENCE trademark, IX trademark, and associated trade dress has

occurred and continues to occur in this judicial district.

                     FACTUAL ALLEGATIONS AND BACKGROUND

        A.     The INDUSTRY XPERIENCE Trademarks and Associated Trade Dress

        7.     Dance conventions are specialized, organized events that include, inter alia,

different classes of different styles from different choreographers, who are normally well known

to the dance community. Held in various cities across the country, dance studios and their students

are invited to attend these conventions to expand their repertoires, hone skills, and keep up to date

with the latest styles. Approximately twenty (20) to forty (40) companies organize these niche

touring dance conventions targeted at amateur youth dancers throughout the United States.

        8.     Since at least June 2014, Plaintiff has operated as a well-known company in the

dance industry, dedicated to the training of the next generation of artists through a high-end,

                                                  3
      Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 4 of 25 PageID #:1




exclusive, personal experience brought directly to its customers. Plaintiff has garnered a reputation

for hosting high quality dance conventions throughout the United States.

        9.      Holding approximately thirty-two (32) conventions per year, Plaintiff draws the

attendance and participation of thousands of dancers in cities coast to coast, including Chicago,

Illinois, where Plaintiff holds conventions annually.

        10.     Plaintiff prides itself on bringing the large convention atmosphere to individual

studios across the country, allowing every studio, regardless of its affiliation, to train with rotating

renowned industry professionals. Plaintiff’s conventions are typically held at one studio location

in each city over the course of a weekend, and other studios and their students from the same region

also attend. Approximately thirty (30) to sixty (60) students attend each of Plaintiff’s conventions.

Participants leave with higher knowledge in all aspects of the entertainment industry and a renewed

excitement for what their futures hold.

        11.     Plaintiff’s convention-style classes include instruction in ballet, jazz, tap,

contemporary, musical theater, hip-hop, lyrical, improvisation and more.             Among its other

offerings, Plaintiff provides instruction in on-camera commercial acting for dancers and on-camera

commercial dance as well as an audition and resume workshop and access to industry

professionals. Registrants and observers are invited to commemorate their attendance through

purchasing Plaintiff branded merchandise, including but not limited to those pictured in Exhibit A.

        12.     Each Plaintiff event concludes with a full-scale showcase as well presentations of

awards and scholarships from nationally recognized universities and dance centers.

        13.     Plaintiff is the owner of valid and subsisting United States Trademark Registration

No. 4,793,878 registered on the Principal Register in the United States Patent and Trademark

Office for the trademark INDUSTRY XPERIENCE. Attached as Exhibit B is a true and correct



                                                   4
        Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 5 of 25 PageID #:1




copy of the registration certificate for Plaintiff’s United States Trademark Registration

No. 4,793,878, which was issued by the United States Patent and Trademark Office on August 18,

2015.

         14.    Plaintiff’s INDUSTRY XPERIENCE trademark is used with the following goods

and services:

                      Tshirts, Hooded Sweatshirts, 3/4 Sleeve Shirts, and Leggings in
                       international class 025; and

                      Education services, namely, providing workshops in the fields of dancing,
                       acting, singing, and performing in international class 041.

         15.    Plaintiff is also the owner of the common law IX trademark used in conjunction

with the same goods and services as its registered INDUSTRY XPERIENCE mark. Plaintiff has

used the IX trademark, usually in a stylized or design form, in media, schedules, websites,

promotional materials, merchandising, and letterhead. The stylized IX design on Plaintiff’s goods

and services features the IX trademark with the I vertically bisecting the X. In some instances,

such as promotional videos, the IX trademark is animated and portrayed spinning.

         16.    Typically bright green accompanied by black, pink and purple, the IX trademark is

featured front and center on Plaintiff’s online presence, including social media, in addition to

Plaintiff’s merchandise, and convention trade dress (“IX Trade Dress”). (See Exs. A, C-E.)

Outside of the color scheme, the IX trade dress and advertisements commonly include the slogan

“TRAINING FOR THE NEXT GENERATION.”                    (See, e.g., Ex. D.; Industry Xperience,

INDUSTRY XPERIENCE CHICAGO – On-Camera Commercial Dance, YOUTUBE (Jan. 7, 2018),

https://www.youtube.com/watch?v=BYeDUeepS20;             Industry     Xperience,     INDUSTRY

XPERIENCE               PROMO,            YOUTUBE             (Nov.          13,          2017),

https://www.youtube.com/watch?v=Hp3DuWZLXw0.)



                                                5
        Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 6 of 25 PageID #:1




         17.    Immediately upon walking into one of Plaintiff’s conventions, a dancer knows

exactly whose event he or she is attending, as Plaintiff takes care to consistently display its logo

and promotional items throughout the transformed hosting space. (See, e.g., Ex. D.; Industry

Xperience, INDUSTRY XPERIENCE CHICAGO – On-Camera Commercial Dance, YOUTUBE

(Jan.    7, 2018),   https://www.youtube.com/watch?v=BYeDUeepS20;               Industry Xperience,

INDUSTRY          XPERIENCE            PROMO,          YOUTUBE          (Nov.        13,     2017),

https://www.youtube.com/watch?v=Hp3DuWZLXw0.) Floor to ceiling banners display the IX

trademark throughout each space, including studio backdrops. (See id.)

         18.    Collectively, Plaintiff’s INDUSTRY XPERIENCE trademark, IX mark, and IX

Trade Dress (“IX Marks”) form the foundation of Plaintiff’s impeccable brand.

         19.    Plaintiff promotes its events online and through social media, including Facebook,

Instagram and YouTube. (See Exs. C-D.) To date, Plaintiff has over 5,000 followers across its

social media accounts and has expended substantial money to promote, advertise, and expand the

IX Marks in connection with educational dance services offered across the country.

         20.    In addition to its online promotional work, Plaintiff relies on print advertisements

and word of mouth, particularly past participants, local studios, other conventions, and trade shows

to market its services. While Plaintiff does target studios directly, its foothold and reputation in

the industry has led to unsolicited invitations for studio takeovers.

         21.    Since 2014, Plaintiff has continuously used the IX Marks to promote its education

services, including those in the fields of dancing, acting, singing, and performing. Plaintiff has

invested significant marketing efforts and financial resources, making the IX Marks valuable assets

to Plaintiff.




                                                  6
        Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 7 of 25 PageID #:1




         22.   As a result of its widespread, continuous and exclusive use of the IX Marks to

identify its goods and services, and Plaintiff as their source, Plaintiff owns valid and subsisting

federal statutory and common law rights to the IX Marks.

         23.   The IX Marks are strong trademarks having widespread recognition with the

relevant consumers and signify the high quality of Plaintiff’s goods and services. The INDUSTRY

XPERIENCE trademark has also acquired secondary meaning to the consuming public and within

the relevant industry. As such, the IX Marks have acquired a strong distinction, reputation, and

goodwill belonging exclusively to Plaintiff.

         B.    Defendant’s Services and Past History of Benefitting From Others’ Dance
               Convention Related Marks and Trade Dress

         24.   Upon information and belief, Defendant provides nearly identical services to those

of Plaintiff, including a national tour of conventions comprising dance workshops, classes and

seminars. At the end of each Defendant event, registrants are invited to participate in a showcase

for chances to win awards and scholarships.

         25.   Upon information and belief, Defendant was not formed until on or around July 24,

2019.

         26.   Upon information and belief, Defendant was previously known as PULSE until

PULSE rebranded to “The Pulse Dance Experience” in 2017. Upon further information and belief,

in 2018, The Pulse Dance Experience rebranded to NEXUS: A DANCE EXPERIENCE.

         27.   Upon information and belief, after rebranding to NEXUS: A DANCE

EXPERIENCE, Defendant was contacted by Ms. Rhonda Sevey on behalf of Utah Academy

Dance Studios II Inc. (“UADS”), the owner of the federally registered trademark NEXUS DANCE

CONVENTIONS & COMPETITIONS.




                                                7
      Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 8 of 25 PageID #:1




       28.     Upon information and belief, UADS sent a cease and desist letter to Defendant,

who soon after rebranded to NEX. Upon further information and belief, UADS was receiving and

continues to receive calls from people and companies looking for NEXUS: A DANCE

EXPERIENCE a/k/a NEX, confusing UADS with the registered NEXUS.

       29.     Upon information and belief, one of these companies seeking NEXUS: A DANCE

EXPERIENCE a/k/a NEX was a New Jersey production company, who alleged lost money and

equipment.

       30.     A simple search of “#nexusdanceexperience” on Instagram results in a number of

posts alleging breach of contract against NEXUS: A DANCE EXPERIENCE a/k/a NEX as well

as Pulse, a small sample of which is attached as Exhibit F.

       C.      Defendant’s Infringing Activity Leading to this Complaint

       31.     Without Plaintiff’s authorization, and beginning long after Plaintiff acquired

protectable exclusive rights in the IX Marks, Defendant adopted and began using marks and trade

dress confusingly similar to the IX Marks. Namely, upon information and belief, prior to July 24,

2019, Defendant was operating as NEXUS: A DANCE EXPERIENCE a/k/a NEX. Defendant

further utilized a stylized X for its brand. (See Ex. G.)

       32.     Upon information and belief, upon the formation of THE DANCE XPERIENCE in

late July 2019, Defendant maintained the stylized X, which now features prominently on its social

media pages, merchandise and convention trade dress. (See Ex. H; THE DANCE XPERIENCE,

https://tdxdancetour.com/ (last visited Oct. 9, 2019).)

       33.     Like Plaintiff, Defendant animates the stylized X front and center on its social

media page (e.g., https://www.facebook.com/tdxdancetour/), while displaying the still version of

it on all trade dress and advertisement.               (See Ex. H; THE DANCE XPERIENCE,



                                                  8
           Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 9 of 25 PageID #:1




    https://tdxdancetour.com/ (last visited Oct. 9, 2019).) This stylized X is typically set in a bold

    color scheme of purple, green, pink, and black.

              34.   Defendant also displays the stylized X prominently on floor to ceiling displays,

    including backdrops for dancers. (See Ex. H.)

              35.   Further, Defendant consistently uses the phrase “THE NEXT GENERATION” in

    its displays, advertisements and infringing trade dress. (See Ex. H.)

              36.   Collectively, the word XPERIENCE in Defendant’s name, the stylized X, and

    selective color palette with short slogan constitute marks and trade dress (“Infringing Marks”)

    confusingly similar to the IX Marks:



 Feature                         Plaintiff                                     Defendant




   Logo




Use of Logo
    on
Websites /
  Trade
   Dress




                                                      9
         Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 10 of 25 PageID #:1




Slogan/Tag
   Line




Use of Logo
 on Social
  Media




              37.   Upon information and belief, Defendant engaged in the use of the Infringing Marks

    with full knowledge of the IX Marks, as on or about August 19, 2019, Defendant invited one of

    Plaintiff’s co-owners, Jeremy Duvall to “like” Defendant’s Facebook page, and further, on or

    about August 21, 2019, Defendant also invited Plaintiff’s faculty Judith Rice to “like” Defendant’s

    Facebook page. (See Ex. I.)

              38.   Upon information and belief, Defendant has been engaged in the provision of

    educational dance services using the Infringing Marks throughout the entirety of the U.S. Attached

    as Exhibit J are screenshots representative of Defendant’s conventions and showing Defendant’s

    use of the Infringing Marks.

              39.   Upon information and belief, Defendant will be holding a convention in Chicago

    this very week. On or about August 27, 2019, LOVV The Dance Studio, a repeat attendee of

    Plaintiff’s past Chicago events, received an email from Defendant notifying the studio of an

    upcoming event in Chicago on October 11-13, 2019 at the Donald Stephens Convention Center.


                                                    10
     Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 11 of 25 PageID #:1




(See Ex. K.) Defendant invited LOVV The Dance Studio to “view all the information regarding

this new and exciting convention” on Defendant’s website, which confirms such an event.

(See id.)

        40.     Upon information and belief, the goods and services Defendant provides, sells,

offers to sell, distributes, markets, advertises, and/or promotes under the Infringing Marks are

educational dance services and merchandise denoting the same, which are confusingly similar to

the goods and services associated with the IX Marks.

        41.     Upon information and belief, Defendant has sold, offered to sell, distributed,

marketed, advertised, promoted, offered for sale, and sold its goods and services under the

Infringing Marks through at least an online retail store.

        42.     Upon information and belief, Defendant has marketed, advertised, and promoted

its goods and services under the Infringing Marks through the same channels, including through

the Internet, as that of Plaintiff.

        43.     Upon information and belief, Defendant offers and sells its goods and services

under the Infringing Marks to the same types of consumers to whom the goods and services are

offered to under the IX Marks.

        44.     During handful of weeks that Plaintiff and Defendant have co-existed, there has

been at least one instance of actual confusion caused by the use of Defendant’s service mark and

affiliated trade dress simultaneously with those of Plaintiff. On or about September 3, 2019, a

client of Defendant emailed Plaintiff requesting a schedule for an upcoming Defendant event.

(See Ex. L.) In addition to this direct client communication, studios that Plaintiff has previously

worked with for its conventions have also expressed concern with the similarities between the logo

and trade dress of Defendant and the IX Marks. (See, e.g., Ex. K.)



                                                 11
     Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 12 of 25 PageID #:1




       45.     On August 29, 2019, Plaintiff’s counsel sent a cease and desist letter to Defendant

objecting to Defendant’s use of the Infringing Marks.

       46.     On September 9, 2019, Defendant’s counsel responded, stating that Defendant

would continue to use the Infringing Marks. Plaintiff’s counsel has tried without success to resolve

this matter, and again on October 8, 2019, Defendant’s counsel advised that Defendant would

continue using the Infringing Marks.

       47.     Defendant’s infringing acts as alleged herein have caused and are likely to cause

confusion, mistake, and deception among the relevant consuming public as to the source of origin

of Defendant’s goods and services and have and are likely to deceive the relevant consuming

public into mistakenly believing that Defendant’s goods and services originate from, are associated

or affiliated with, or are otherwise authorized by Plaintiff.

       48.     Defendant’s infringing acts are likely to cause harm to Plaintiff should consumers

mistakenly believe that Plaintiff is affiliated with Defendant due to Defendant’s business

reputation under the previous names that it used, including the X logo.

       49.     Defendant’s infringing acts as alleged herein have resulted in actual confusion as

evidenced by customers emailing and contacting Plaintiff based on an advertisement from

Defendant promoting the Infringing Marks.

       50.     Upon information and belief, and based on Defendant’s past disregard of protected

trademarks, Defendant’s acts are willful with the deliberate intent to trade off the goodwill of

Plaintiff’s marks, cause confusion and deception in the marketplace, and divert potential sales of

Plaintiff’s goods and services to Defendant.




                                                  12
     Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 13 of 25 PageID #:1




          51.   Defendant’s acts are causing, and unless restrained, will continue to cause damage

and immediate irreparable harm to Plaintiff and to its valuable reputation and goodwill with the

consuming public for which Plaintiff has no adequate remedy at law.

                               FIRST CLAIM FOR RELIEF
                   Federal Trademark Infringement 15 U.S.C. § 1114(1)(a)

          52.   Plaintiff repeats and realleges paragraphs 1 through 51 hereof, as if fully set forth

herein.

          53.   Plaintiff owns all rights, title, and interest in and to the INDUSTRY XPERIENCE

mark, including but not limited to all common law rights in the mark due to Plaintiff’s first use of

the mark.

          54.   Defendant’s unauthorized use in commerce of the Infringing Marks as alleged

herein occurred long after Plaintiff began using the INDUSTRY XPERIENCE mark to identify its

goods and services and is likely to deceive consumers as to the origin, source, sponsorship, or

affiliation of Defendant’s goods and services, and is likely to cause consumers to believe, contrary

to fact, that Defendant’s goods and services are sold, authorized, endorsed, or sponsored by

Plaintiff, or that Defendant is in some way affiliated with or sponsored by Plaintiff. Defendant’s

conduct therefore constitutes trademark infringement in violation of Section 32(1) of the Lanham

Act, 15 U.S.C. § 1114(1).

          55.   Upon information and belief, Defendant has committed the foregoing acts of

infringement with full knowledge of Plaintiff’s prior rights in the INDUSTRY XPERIENCE mark

and with the willful intent to cause confusion and trade on Plaintiff’s goodwill.

          56.   Defendant’s conduct is causing immediate and irreparable harm and injury to

Plaintiff, as well as Plaintiff’s goodwill and reputation, and will continue to both damage Plaintiff

and confuse the public unless enjoined by this Court. Plaintiff has no adequate remedy at law.


                                                 13
      Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 14 of 25 PageID #:1




           57.   Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendant’s profits, enhanced damages and profits, reasonable attorney’s fees, and costs

of this action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together with

prejudgment and post-judgment interest.

                               SECOND CLAIM FOR RELIEF
                      Federal Unfair Competition 15 U.S.C. § 1125(a)(1)(A)

           58.   Plaintiff repeats and realleges paragraphs 1 through 57 hereof, as if fully set forth

herein.

           59.   Plaintiff owns all rights, title, and interest in and to the INDUSTRY XPERIENCE

mark, including but not limited to all common law rights in the mark due to Plaintiff’s first use of

the mark.

           60.   Defendant’s unauthorized use in commerce of the Infringing Marks as alleged

herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

Defendant’s goods and services, and is likely to cause consumers to believe, contrary to fact, that

Defendant’s goods and services are sold, authorized, endorsed or sponsored by Plaintiff, or that

Defendant is in some way affiliated with or sponsored by Plaintiff.

           61.   Defendant’s unauthorized use in commerce of the Infringing Marks as alleged

herein constitutes use of a false designation of origin and misleading description and representation

of fact.

           62.   Upon information and belief, Defendant’s conduct as alleged herein is willful and

intended to and is likely to cause confusion, mistake, or deception as to the affiliation, connection

or association of Defendant with Plaintiff.

           63.   Defendant’s conduct as alleged herein constitutes unfair competition in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).


                                                  14
      Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 15 of 25 PageID #:1




           64.   Defendant’s conduct as alleged herein is causing immediate and irreparable harm

and injury to Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff

and confuse the public unless enjoined by this Court. Plaintiff has no adequate remedy at law.

           65.   Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendant’s profits, enhanced damages and profits, reasonable attorney’s fees, and costs

of the action under Section 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together with

prejudgment and post-judgment interest.

                                THIRD CLAIM FOR RELIEF
                      Federal Unfair Competition 15 U.S.C. § 1125(a)(1)(A)

           66.   Plaintiff repeats and realleges paragraphs 1 through 65 hereof, as if fully set forth

herein.

           67.   Plaintiff owns all rights, title, and interest in and to the IX trademark, including but

not limited to all common law rights in the mark due to Plaintiff’s first use of the mark.

           68.   Defendant’s unauthorized use in commerce of the Infringing Marks as alleged

herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

Defendant’s goods and services, and is likely to cause consumers to believe, contrary to fact, that

Defendant’s goods and services are sold, authorized, endorsed or sponsored by Plaintiff, or that

Defendant is in some way affiliated with or sponsored by Plaintiff.

           69.   Defendant’s unauthorized use in commerce of the Infringing Marks as alleged

herein constitutes use of a false designation of origin and misleading description and representation

of fact.

           70.   Upon information and belief, Defendant’s conduct as alleged herein is willful and

intended to and is likely to cause confusion, mistake, or deception as to the affiliation, connection

or association of Defendant with Plaintiff.


                                                   15
      Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 16 of 25 PageID #:1




           71.   Defendant’s conduct as alleged herein constitutes unfair competition in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

           72.   Defendant’s conduct as alleged herein is causing immediate and irreparable harm

and injury to Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff

and confuse the public unless enjoined by this Court. Plaintiff has no adequate remedy at law.

           73.   Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendant’s profits, enhanced damages and profits, reasonable attorney’s fees, and costs

of the action under Section 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together with

prejudgment and post-judgment interest.

                               FOURTH CLAIM FOR RELIEF
                      Federal Unfair Competition 15 U.S.C. § 1125(a)(1)(A)

           74.   Plaintiff repeats and realleges paragraphs 1 through 73 hereof, as if fully set forth

herein.

           75.   Plaintiff owns all rights, title, and interest in and to the IX Trade Dress, including

but not limited to all common law rights in the trade dress due to Plaintiff’s first use of the IX Trade

Dress.

           76.   Defendant’s unauthorized use in commerce of the Infringing Marks as alleged

herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

Defendant’s goods and services, and is likely to cause consumers to believe, contrary to fact, that

Defendant’s goods and services are sold, authorized, endorsed or sponsored by Plaintiff, or that

Defendant is in some way affiliated with or sponsored by Plaintiff.

           77.   Defendant’s unauthorized use in commerce of the Infringing Marks as alleged

herein constitutes use of a false designation of origin and misleading description and representation

of fact.


                                                  16
     Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 17 of 25 PageID #:1




          78.   Upon information and belief, Defendant’s conduct as alleged herein is willful and

intended to and is likely to cause confusion, mistake, or deception as to the affiliation, connection

or association of Defendant with Plaintiff.

          79.   Defendant’s conduct as alleged herein constitutes unfair competition in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

          80.   Defendant’s conduct as alleged herein is causing immediate and irreparable harm

and injury to Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff

and confuse the public unless enjoined by this Court. Plaintiff has no adequate remedy at law.

          81.   Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendant’s profits, enhanced damages and profits, reasonable attorney’s fees, and costs

of the action under Section 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together with

prejudgment and post-judgment interest.

                                  FIFTH CLAIM FOR RELIEF
                                Illinois Deceptive Trade Practices

          82.   Plaintiff repeats and realleges paragraphs 1 through 81 hereof, as if fully set forth

herein.

          83.   This Claim is based on unfair competition and deceptive trade practices in violation

of the Illinois Uniform Deceptive Trade Practices Act (815 ILCS § 510/1 et seq.).

          84.   Defendant has used and is currently using marks confusingly similar to the

IX Marks to identify its goods and services and to distinguish them from the goods and services

of others.

          85.   Plaintiff owns all rights, title, and interest in and to the IX Marks, including but not

limited to all common law rights in the marks due to Plaintiff’s first use of IX Marks.




                                                  17
     Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 18 of 25 PageID #:1




          86.   Defendant’s unauthorized use of marks confusingly similar to the IX Marks for its

goods and services is likely to cause confusion, mistake or deception as to source, affiliation,

connection, or association of Defendant’s goods and services with Plaintiff, or as to the

sponsorship, approval or affiliation of Defendant with Plaintiff in violation of 15 U.S.C. § 1114.

          87.   Defendant adopted and used the Infringing Marks with either actual and

constructive notice or knowledge (pursuant to 15 U.S.C. § 1072) of Plaintiff’s superior exclusive

rights in the IX Marks.

          88.   Defendant has refused to cease using the Infringing Marks despite Plaintiff’s

requests that it do so. Defendant’s actions therefore constitute knowing, deliberate and willful

infringement of the IX Marks and make this an exceptional case under 15 U.S.C. § 1117(a).

          89.   As a result of Defendant’s knowing, deliberate, and willful infringement of the

IX Marks, Plaintiff has been irreparably harmed. Plaintiff has no adequate remedy at law.

          90.   Defendant will continue such infringement unless enjoined by this Court.

                                 SIXTH CLAIM FOR RELIEF
                              Common Law Trademark Infringement

          91.   Plaintiff repeats and realleges paragraphs 1 through 90 hereof, as if fully set forth

herein.

          92.   Plaintiff owns all rights, title, and interest in and to the INDUSTRY XPERIENCE

and IX trademarks, including but not limited to all common law rights in such marks due to

Plaintiff’s first use of the marks in this district.

          93.   Defendant’s unauthorized use in commerce of the Infringing Marks as alleged

herein occurred long after Plaintiff began using the INDUSTRY XPERIENCE and IX trademarks

and is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

Defendant’s goods and services, and is likely to cause consumers to believe, contrary to fact, that


                                                       18
     Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 19 of 25 PageID #:1




Defendant’s goods and services are sold, authorized, endorsed, or sponsored by Plaintiff, or that

Defendant is in some way affiliated with or sponsored by Plaintiff.

          94.    Upon information and belief, Defendant’s conduct as alleged herein is willful and

is intended to and is likely to cause confusion, mistake, or deception as to the affiliation,

connection, or association of Defendant with Plaintiff.

          95.    By reason of its acts, Defendant has committed trademark infringement under

Illinois common law.

          96.    Defendant’s conduct is causing immediate and irreparable harm and injury to

Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff and confuse

the public unless enjoined by this Court. Plaintiff has no adequate remedy at law.

          97.    Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendant’s profits, enhanced damages and profits, reasonable attorney’s fees, and costs

of the action under Illinois common law, together with prejudgment and post-judgment interest.

                               SEVENTH CLAIM FOR RELIEF
                             Common Law Trade Dress Infringement

          98.    Plaintiff repeats and realleges paragraphs 1 through 97 hereof, as if fully set forth

herein.

          99.    Plaintiff owns all rights, title, and interest in and to the IX Trade Dress, including

but not limited to all common law rights in such trade dress due to Plaintiff’s first use of the

IX Trade Dress in this district.

          100.   Defendant’s unauthorized use in commerce of the Infringing Marks as alleged

herein occurred long after Plaintiff began using the IX Trade Dress and is likely to deceive

consumers as to the origin, source, sponsorship, or affiliation of Defendant’s goods and services,

and is likely to cause consumers to believe, contrary to fact, that Defendant’s goods and services


                                                  19
     Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 20 of 25 PageID #:1




are sold, authorized, endorsed, or sponsored by Plaintiff, or that Defendant is in some way

affiliated with or sponsored by Plaintiff.

          101.   Upon information and belief, Defendant’s conduct as alleged herein is willful and

is intended to and is likely to cause confusion, mistake, or deception as to the affiliation,

connection, or association of Defendant with Plaintiff.

          102.   By reason of its acts, Defendant has committed trademark infringement under

Illinois common law.

          103.   Defendant’s conduct is causing immediate and irreparable harm and injury to

Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff and confuse

the public unless enjoined by this Court. Plaintiff has no adequate remedy at law.

          104.   Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendant’s profits, enhanced damages and profits, reasonable attorney’s fees, and costs

of the action under Illinois common law, together with prejudgment and post-judgment interest.

                                 EIGHTH CLAIM FOR RELIEF
                                 Common Law Unfair Competition

          105.   Plaintiff repeats and realleges paragraphs 1 through 104 hereof, as if fully set forth

herein.

          106.   Plaintiff owns all rights, title, and interest in and to the IX Marks, including but not

limited to all common law rights in such marks due to Plaintiff’s first use of the IX Marks in this

district. Defendant’s unauthorized use in commerce of the Infringing Marks as alleged herein

occurred long after Plaintiff began using the IX Marks and is likely to deceive consumers as to the

origin, source, sponsorship, or affiliation of Defendant’s goods and services, and is likely to cause

consumers to believe, contrary to fact, that Defendant’s goods and services are sold, authorized,




                                                   20
     Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 21 of 25 PageID #:1




endorsed, or sponsored by Plaintiff, or that Defendant is in some way affiliated with or sponsored

by Plaintiff.

        107.    Upon information and belief, Defendant’s conduct as alleged herein is willful and

is intended to and is likely to cause confusion, mistake, or deception as to the affiliation,

connection, or association of Defendant with Plaintiff.

        108.    By reason of its acts, Defendant has committed unfair competition under Illinois

common law.

        109.    Defendant’s conduct is causing immediate and irreparable harm and injury to

Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff and confuse

the public unless enjoined by this Court. Plaintiff has no adequate remedy at law.

        110.    Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendant’s profits, enhanced damages and profits, reasonable attorney’s fees, and costs

of the action under Illinois common law, together with prejudgment and post-judgment interest.

                                          JURY DEMAND

        Plaintiff hereby demands a jury trial on all matters and issues triable by jury.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests judgment against Defendant as follows:

        A.      That Defendant has violated Section 32 of the Lanham Act and Section 43(a) of the

Lanham Act.

        B.      Granting an injunction permanently enjoining the Defendant, its employees, agents,

officers, directors, attorneys, successors, affiliates, subsidiaries, and assigns, and all those in active

concert and participation with any of the foregoing persons and entities who receive actual notice

of the Court’s order by personal service or otherwise from:

             a. engaging in any activity that infringes Plaintiff’s rights in the IX Marks;

                                                   21
Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 22 of 25 PageID #:1




     b. manufacturing, distributing, providing, selling, marketing, advertising, promoting,

        or authorizing any third party to manufacture, distribute, provide, sell, market,

        advertise or promote Defendant’s goods and services confusingly similar to

        Plaintiff’s goods and services bearing the IX Marks or any other mark that is a

        counterfeit, copy, simulation, confusingly similar variation, or colorable imitation

        of the IX Marks;

     c. injuring Plaintiff’s business reputation and goodwill associated with the IX Marks

        and from otherwise unfairly competing, directly or indirectly, with Plaintiff;

     d. making or displaying any statement, representation, or depiction that is likely to

        lead the public or the trade to believe that (i) Defendant’s goods and services are in

        any manner approved, endorsed, licensed, sponsored, authorized, or franchised by

        or associated, affiliated, or otherwise connected with Plaintiff or (ii) Plaintiff’s

        goods and services are in any manner approved, endorsed, licensed, sponsored,

        authorized, or franchised by or associated, affiliated, or otherwise connected with

        Defendant;

     e. using or authorizing any third party to use any false description, false

        representation, or false designation of origin, or any marks, names, words, symbols,

        devices or trade dress that falsely associate such business, goods and/or services

        with Plaintiff or tend to do so;

     f. registering or applying to register any trademark, service mark, domain name, trade

        name, or other source identifier or symbol of origin consisting of or incorporating

        the Infringing Marks or any other mark that infringes or is likely to be confused




                                           22
     Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 23 of 25 PageID #:1




                with the IX Marks, or any goods and services of Plaintiff, or Plaintiff as their

                source; and

             g. aiding, assisting, or abetting any other individual or entity in doing any act

                prohibited by sub-paragraphs (a) through (f).

        C.      Granting such other and further relief as the Court may deem proper to prevent the

public from deriving the false impression that any goods or services manufactured, sold,

distributed, licensed, marketed, advertised, promoted, or otherwise offered or circulated by

Defendant are in any way approved, endorsed, licensed, sponsored, authorized, or franchised by

or associated, affiliated, or otherwise connected with Plaintiff or constitute or are connected with

Plaintiff’s goods and services.

        D.      Directing Defendant to immediately cease all manufacture, display, distribution,

marketing, advertising, promotion, sale, offer for sale and/or use of any and all packaging, labels,

catalogs, shopping bags, containers, advertisements, signs, displays and other materials that feature

or bear any designation or mark comprising of or incorporating XPERIENCE, a stylized X, or any

other mark that is a counterfeit, copy, simulation, confusingly similar variation or colorable

imitation of the IX Marks, and to direct all distributors, retailers, wholesalers, and other individuals

and establishments wherever located in the United States that distribute, advertise, promote, sell,

or offer for sale Defendant’s goods and services to cease forthwith the display, distribution,

marketing, advertising, promotion, sale, and/or offering for sale of any and all goods, services,

packaging, labels, catalogs, containers, advertisements, signs, displays, and other materials

featuring or bearing the mark XPERIENCE, a stylized X, or any other mark that is a counterfeit,

copy, simulation, confusingly similar variation, or colorable imitation of the IX Marks, and to

immediately remove them from public access and view.



                                                  23
     Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 24 of 25 PageID #:1




       E.      Directing that Defendant recall and deliver up for destruction pursuant to 15 U.S.C.

§ 1118 all goods, packaging, containers, advertisements, promotions, signs, displays and related

materials incorporating or bearing the XPERIENCE mark or stylized X or any other mark that is

a counterfeit, copy, confusingly similar variation, or colorable imitation of the IX Marks.

       F.      Directing pursuant to Section 35(a) of the Lanham Act (15 U.S.C. § 1116(a)),

Defendant to file with the Court and serve upon Plaintiff’s counsel within thirty (30) days after

service on Defendant of an injunction in this action, or such extended period as the Court may

direct, a report in writing under oath, setting forth in detail the manner and form in which

Defendant has complied therewith.

       G.      Awarding Plaintiff an amount up to three times the amount of its actual damages,

in accordance with Section 35(a) of the Lanham Act (15 U.S.C. § 1117(a)).

       H.      Directing that Defendant account to and pay over to Plaintiff all profits realized by

its wrongful acts in accordance with Section 35(a) of the Lanham Act (15 U.S.C. § 1117(a)),

enhanced as appropriate to compensate Plaintiff for the damages caused thereby.

       I.      Awarding Plaintiff punitive and exemplary damages as the Court finds appropriate

to deter any future willful infringement.

       J.      Declaring that this is an exceptional case pursuant to Section 35(a) of the Lanham

Act and awarding Plaintiff its costs and reasonable attorney’s fees thereunder (15 U.S.C.

§ 1117(a)).

       K.      Awarding Plaintiff interest, including prejudgment and post-judgment interest, on

the foregoing sums.

       L.      Awarding such other and further relief as the Court deems just and proper.




                                                24
   Case: 1:19-cv-06724 Document #: 1 Filed: 10/10/19 Page 25 of 25 PageID #:1




Dated: October 10, 2019                 Respectfully submitted,

                                        Industry Xperience, LLC

                                   By: /s/ Adam Wolek

                                        Adam Wolek (local counsel)
                                        awolek@taftlaw.com
                                        Taft Stettinius & Hollister LLP
                                        111 East Wacker, Suite 2800
                                        Chicago, IL 60601
                                        Telephone: (312) 836-4063
                                        Facsimile:      (312) 527-4011

                                        Amanda H. Wilcox (pro hac vice to be filed)
                                        awilcox@taftlaw.com
                                        Taft Stettinius & Hollister LLP
                                        200 Public Square, Suite 3500
                                        Cleveland, OH 44114-2302
                                        Tel: (216) 241-2838
                                        Fax: (216) 241-3707

                                        Rachel A. Smoot (pro hac vice to be filed)
                                        rsmoot@taftlaw.com
                                        Taft Stettinius & Hollister LLP
                                        65 East State St., Suite 1000
                                        Columbus, OH 43215-4213
                                        Tel: (614) 220-0222
                                        Fax: (614) 221-2007




                                      25
